03/24/2017




                    IN THE COURT OF APPEALS OF TENNESSEE
                                AT NASHVILLE
                                        March 7, 2017 Session

               MRS. BOBBY PATTERSON v. STATE OF TENNESSEE

                        Appeal from the Tennessee Claims Commission
                       No. T20150928     Robert Hibbett, Commissioner
                           ___________________________________

                                 No. M2016-01498-COA-R3-CV
                             ___________________________________

The Appellant appeals the dismissal of a complaint filed in the Tennessee Claims
Commission. Because the record does not support the Claims Commission’s grounds for
dismissing the case, we reverse and remand for further proceedings consistent with this
Opinion.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Claims Commission
                                        Reversed

ARNOLD B. GOLDIN, J., delivered the opinion of the court, in which FRANK G. CLEMENT,
JR., P.J., M.S., and RICHARD H. DINKINS, J., joined.

Glenda Faye Patterson a/k/a Mrs. Bobby Patterson, Smithville, Tennessee, Pro se.

Herbert H. Slatery III, Attorney General and Reporter, Andrée Sophia Blumstein,
Solicitor General, and Dawn Jordan, Senior Deputy Attorney General, Nashville,
Tennessee, for the appellee, State of Tennessee.

                                    MEMORANDUM OPINION1

                                              Background




1
    Rule 10 of the Rules of the Court of Appeals of Tennessee provides:

                   This Court, with the concurrence of all judges participating in the case, may
          affirm, reverse or modify the actions of the trial court by memorandum opinion when a
          formal opinion would have no precedential value. When a case is decided by
          memorandum opinion it shall be designated “MEMORANDUM OPINION”, shall not be
          published, and shall not be cited or relied on for any reason in any unrelated case.
       On November 4, 2014, the Appellant filed a claim for damages against the State of
Tennessee in the Division of Claims Administration. The claim sought damages for an
alleged incident that occurred on February 4, 2014. In February 2015, after the Division
of Claims Administration was unable to act on the Appellant’s claim, the claim was
transferred to the State of Tennessee Claims Commission pursuant to Tennessee Code
Annotated section 9-8-402(c).

       Following the transfer of the claim, the Appellant filed a formal complaint for
damages. In general, the Appellant’s complaint alleged that two of her homes had been
severely damaged due to the widening of Briley Parkway in Nashville, Tennessee. Of
note, the claim that she had filed in the Division of Claims Administration was attached
to the complaint. As previously observed, this filed claim listed the “Date of
Occurrence” concerning the Appellant’s damages as February 4, 2014.

       The State of Tennessee subsequently filed an answer denying that it was at fault
for the alleged damages asserted in the Appellant’s complaint, and in March 2016, it filed
a motion to dismiss. In support of its request for dismissal, the State argued that the
Appellant’s claim was barred by the doctrine of res judicata and the statute of limitations.
According to the State, the Appellant’s claim was the “exact same claim” as one that had
previously been dismissed by the Claims Commission in 2011. The Claims Commission
ultimately accepted the State’s arguments, and on June 16, 2016, it entered an order
dismissing the Appellant’s claim. This timely appeal followed.

                                        Discussion

        On appeal, the State urges us to affirm the order of the Claims Commission. In
addition to arguing that the grounds for dismissal relied upon by the Claims Commission
were properly established, the State contends that the Appellant has waived any argument
she might have on appeal given her failure to comply with the applicable rules of
appellate procedure in her appellate brief. With respect to this latter concern, we agree
that the brief tendered to us by the Appellant does not sufficiently comply with the
requirements of Rule 27 of the Tennessee Rules of Appellate Procedure or Rule 6 of the
Rules of the Court of Appeals. The Appellant’s brief is deficient in many respects
although we need not detail every deficiency. Among other things, however, we note
that the Appellant’s brief fails to directly present a clear issue for our review.

        As a general matter, the Appellant’s pro se status does not insulate her from
complying with the applicable briefing requirements. See Chiozza v. Chiozza, 315
S.W.3d 482, 487 (Tenn. Ct. App. 2009). However, notwithstanding the profound
deficiencies that exist in her brief, we perceive that there are only two dispositive issues
in this case in light of the Claims Commission’s action: (1) whether the Appellant’s claim
is barred by the doctrine of res judicata and (2) whether the Appellant’s claim is time-
barred. Although the State ably points out certain deficiencies that exist with respect to
                                            -2-
the Appellant’s brief, it does not argue that it would be unfairly prejudiced by a
consideration of the merits of the Claims Commission’s dismissal. In fact, its own brief
offers substantive arguments in defense of each ground relied upon by the Claims
Commission for dismissal. Because Tennessee public policy favors the resolution of
disputes on their merits, see, e.g., Norton v. Everhart, 895 S.W.2d 317, 322 (Tenn. 1995),
we exercise our authority under Rule 2 of the Tennessee Rules of Appellate Procedure2
and therefore proceed to consider the substance of this appeal.

        The resolution of the merits of this case is fairly straightforward. Both of the
State’s defenses are predicated upon the notion that the Appellant’s claim is the same as a
claim that she previously litigated in the Claims Commission. In supporting this position,
the State introduced evidence of a prior order from May 2011 in which the Claims
Commission dismissed a claim for property damage brought by the Appellant against the
State. There is no doubt that the nature of the claim at issue in the May 2011 order
appears to be virtually the same as the nature of the claim advanced in the present
litigation. Indeed, both claims involve alleged damages related to construction activities
on Briley Parkway. We cannot conclude, however, that the present claim is the same as
the claim adjudicated in the May 2011 order. The State’s evidence of the prior litigation
from the Claims Commission does not substantiate such a position. Indeed, whereas the
Appellant sought damages for an incident that allegedly occurred on February 4, 2014
when she filed her claim in the present litigation, the record shows that her prior claim
arose from an incident that allegedly occurred in January 2008.                   Therefore,
notwithstanding the factual similarity that exists, the claim that was pled in the current
case is arguably different from that which was adjudicated in the prior May 2011 order.
Res judicata clearly does not apply, as the Appellant could not have pursued a claim
related to a 2014 incident before that incident ever occurred. Moreover, the 2014 claim is
not untimely; it does not arise from an alleged 2008 incident as intimated by the State,
but rather, it arises from an alleged 2014 incident.3 Although the Claims Commission’s
order of dismissal noted that the Appellant did not show that her claim in the present
litigation “occurred on a different date or involve[d] a different incident,” her “Claim for
Damages” form that was received in the Division of Claims Administration clearly shows
the “Date of Occurrence” as February 4, 2014. As already noted, this form was attached
to the complaint that the Appellant filed in the Claims Commission. Thus, the State’s


2
    In pertinent part, Rule 2 of the Tennessee Rules of Appellate Procedure provides as follows:

                   For good cause, including the interest of expediting decision upon any matter, the
          Supreme Court, Court of Appeals, or Court of Criminal Appeals may suspend the
          requirements or provisions of any of these rules in a particular case on motion of a party
          or on its motion and may order proceedings in accordance with its discretion[.]
3
  Actions for injuries to real property must be commenced within three years from the accruing of the
cause of action. See Tenn. Code Ann. § 28-3-105.
                                                     -3-
proof of the prior May 2011 order did not substantiate its position that the claim from the
present litigation had already been adjudicated.

       Again, although it is clear that the Appellant is seeking to recover the same type of
damages in this case as she was in the prior litigation before the Claims Commission, the
current claim is based on an alleged incident that occurred in 2014. The State assumed
that the claim in this case was the same as the prior claim when it filed its motion to
dismiss, but a close examination of the Appellant’s pleadings reveals that this is not so.
Very simply, the State’s submission of evidence regarding the prior claim does not show
that the claim alleged by the Appellant in this litigation is the same. Indeed, in seeking
dismissal of a claim based on a 2014 incident, the State submitted evidence that a claim
based on a 2008 incident had already been adjudicated. For the foregoing reasons, we
reverse the dismissal of the Appellant’s claim and remand the case to the Claims
Commission for further proceedings consistent with this Opinion. Costs of this appeal
are assessed against the Appellee, the State of Tennessee, for which execution may issue
if necessary.


                                                 _________________________________
                                                 ARNOLD B. GOLDIN, JUDGE




                                           -4-